 



Exhibit 10.49
ESCROW AGREEMENT
WHEREAS, RIO VISTA ENERGY PARTNERS L.P., a Delaware limited partnership
(“Buyer”), REGIONAL ENTERPRISES, INC., a Virginia corporation (the “Surviving
Corporation”), and W. GARY FARRAR, JR., a resident of the Commonwealth of
Virginia (“Shareholders’ Agent”), have caused or will cause certain funds to be
deposited in escrow with FIRST CAPITAL BANK, a Virginia banking corporation (the
“Escrow Agent”), on terms and conditions more particularly described herein.
NOW, THEREFORE, in consideration of the premises, the undersigned hereby agree
as follows, effective as of the 27th day of July, 2007:
ARTICLE I
TERMS AND CONDITIONS
1.1 Establishment of Funds. The undersigned have caused or will cause to be
deposited with the Escrow Agent the sum of (i) FIVE HUNDRED THOUSAND AND NO/100
DOLLARS ($500,000.00) (such sum, together with any replenishment thereof, as set
forth in Section 1.3(A)(ii) hereof, and interest earned thereon, or the balance
thereof remaining from time to time, being referred to herein as the “Indemnity
Fund”), and (ii) ONE MILLION AND NO/100 DOLLARS ($1,000,000.00) (such sum,
together with interest earned thereon, or the balance thereof remaining from
time to time, being referred to herein as the “NS Property Fund”). The Indemnity
Fund and the NS Property Fund may be referred to herein individually as a “Fund”
and collectively as the “Funds.”
1.2 Treatment of Funds.
A. The monies constituting the Indemnity Fund shall be deposited into a
segregated, interest-bearing money market account of the Escrow Agent known as
The Capital Reserve Account. Such account (the “Indemnity Escrow Account”) shall
be styled the Regional Enterprises Indemnity Escrow Account. The Indemnity Fund
shall not be deposited into an account other than the Indemnity Escrow Account
without the prior written consent of Buyer and Shareholders’ Agent.
B. The monies constituting the NS Property Fund shall be deposited into a
segregated, interest-bearing money market account of the Escrow Agent known as
The Capital Reserve Account. Such account (the “NS Property Escrow Account”)
shall be styled the Regional Enterprises NS Property Escrow Account. The NS
Property Fund shall not be deposited into an account other than the NS Property
Escrow Account without the prior written consent of Buyer and Shareholders’
Agent.
1.3 Escrow Procedure and Payment Instruction.
A. The Indemnity Fund, together with all interest earned thereon, which interest
shall become and remain a part of the Indemnity Fund, shall be held and
disbursed in accordance with the terms of this Escrow Agreement as follows:
(i) If, on or prior to August 27, 2008 (the “Indemnity Holdback Release Date”),
Buyer or the Surviving Corporation determines to assert a claim for
indemnification (a “Claim”) under Section 11 of the Agreement and Plan of Merger
among Buyer, the Surviving Corporation, Regional Enterprizes, Inc., a Virginia
corporation (“REI”), the Shareholders of REI and Shareholders’ Agent dated
July 27, 2007 (the “Merger Agreement”), then Buyer or the Surviving Corporation
shall give Shareholders’ Agent and the Escrow Agent written notice of such claim
(a “Claim Notice”), specifying in reasonable detail the basis therefor and the
amount and calculation thereof. If Shareholders’ Agent does not deliver to
Buyer, the Surviving Corporation and the Escrow Agent written notice of an
objection to the Claim within thirty (30) days after receipt of the Claim Notice
relating thereto, the Escrow Agent shall disburse to Buyer or the Surviving
Corporation (as set forth in the Claim Notice) the dollar amount of the Claim
(as set forth in the Claim Notice) from the Indemnity Escrow Account. If
Shareholders’ Agent shall timely deliver to Buyer, the Surviving Corporation and
the Escrow Agent such written notice of objection, then the Escrow Agent shall
not disburse funds from the Indemnity Escrow Account with respect to the Claim
set forth in the Claim Notice until: (x) Buyer, the Surviving Corporation and
Shareholders’ Agent have executed joint written instructions referring to such
Claim Notice and directing the Escrow Agent to disburse funds from the Indemnity
Escrow Account; or (y) the Escrow Agent has received a copy of a judgment,
decree or order of a court, or copy of an arbitration award, adjudicating the
dispute with respect to such claim for indemnification, which judgment, decree,
or arbitration award constitutes a final and binding adjudication of the matter
in controversy which cannot be appealed; whereupon the Escrow Agent shall
disburse funds from the Indemnity Escrow Account in such amount as provided in
such joint written instructions or in such final order, judgment or award.

 

 



--------------------------------------------------------------------------------



 



(ii) If (a) it is determined pursuant to Section 1.8(c) of the Merger Agreement
that there was a shortfall in Working Capital (as defined in the Merger
Agreement) as of the Closing Date (as defined in the Merger Agreement) in excess
of any previous downward adjustment of the Initial Consideration (as defined in
the Merger Agreement), and (b) Buyer elects to have such shortfall paid out of
the Indemnity Fund pursuant to Section 1.8(c)(i) of the Merger Agreement, then
Buyer or the Surviving Corporation shall give Shareholders’ Agent and the Escrow
Agent written notice of such election (the “Election Notice”), specifying in
reasonable detail the calculation of such shortfall based upon the final
calculation of Working Capital pursuant to Section 1.8(c) of the Merger
Agreement. The Escrow Agent shall disburse to Buyer or the Surviving Corporation
(as set forth in the Election Notice) the dollar amount of such shortfall (as
set forth in the Election Notice) from the Indemnity Escrow Account within three
(3) business days of receipt of the Election Notice, and Shareholders’ Agent
shall replenish the Indemnity Fund by the amount of such shortfall within thirty
(30) days of receipt of the Election Notice. The parties hereto hereby instruct
the Escrow Agent to provide notification to all parties in the event the
Indemnity Fund is not replenished by the amount of such shortfall within thirty
(30) days of receipt of the Election Notice.
(iii) If neither Buyer nor the Surviving Corporation has delivered a Claim
Notice to Shareholders’ Agent and the Escrow Agent on or prior to the Indemnity
Holdback Release Date, or if any and all Claim Notices delivered to
Shareholders’ Agent and the Escrow Agent on or prior to the Indemnity Holdback
Release Date have been resolved pursuant to subsection (i) above, then the
Escrow Agent shall deliver to Shareholders’ Agent the portion of the funds
remaining in the Indemnity Escrow Account (including any interest). The Escrow
Agent shall deliver such amount to Shareholders’ Agent promptly after the
Indemnity Holdback Release Date, unless one or more Claim Notices have not been
finally resolved pursuant to subsection (i) above, in which case the Escrow
Agent shall retain such amount in the Indemnity Escrow Account until such Claim
Notice(s) have been finally resolved pursuant to subsection (i) above; provided,
however, that the Escrow Agent shall disburse to Shareholders’ Agent from the
Indemnity Escrow Account any funds in excess of the aggregate amount of the
Claims which have been asserted but not finally resolved pursuant to subsection
(i) above on or prior to the Indemnity Holdback Release Date. Any amounts not
delivered pursuant to this subsection (ii) shall be delivered in accordance with
subsection (i) as provided in a joint written instruction or a final order,
judgment or award.
B. The NS Property Fund, together with all interest earned thereon, which
interest shall become and remain a part of the NS Property Fund, shall be held
and disbursed in accordance with the terms of this Escrow Agreement as follows:
(i) If, on or prior to July 27, 2010 (the “NS Holdback Release Date”), an event
occurs that triggers the release of the NS Property Fund under Section 1.7(b) of
the Merger Agreement, then Buyer, the Surviving Corporation or Shareholders’
Agent (the “Notifying Party”) shall give Escrow Agent and the other parties
hereto written notice of such event (a “Release Notice”), specifying in
reasonable detail the basis therefor. If none of the other parties delivers to
the Notifying Party and the Escrow Agent written notice of an objection to the
Release Notice (a “Notice of Objection”) within thirty (30) days after receipt
of the Release Notice, the Escrow Agent shall disburse to the Shareholders’
Agent or the Surviving Corporation (as set forth in the Release Notice) the
amount of the NS Property Fund (including any interest) from the NS Property
Escrow Account. If any of the other parties shall timely deliver to the
Notifying Party and the Escrow Agent a Notice of Objection, then the Escrow
Agent shall not disburse the NS Property Fund from the NS Property Escrow
Account until: (x) Buyer, the Surviving Corporation and Shareholders’ Agent have
executed joint written instructions directing the Escrow Agent to disburse the
NS Property Fund (including any interest) from the NS Property Escrow Account;
or (y) the Escrow Agent has received a copy of a judgment, decree or order of a
court, or copy of an arbitration award, adjudicating the dispute with respect to
such Notice of Objection, which judgment, decree, or arbitration award
constitutes a final and binding adjudication of the matter in controversy which
cannot be appealed; whereupon the Escrow Agent shall disburse the NS Property
Fund (including any interest) from the NS Property Escrow Account as provided in
such joint written instructions or in such final order, judgment or award.
(ii) If neither Buyer, the Surviving Corporation nor Shareholders’ Agent has
delivered a Release Notice to the other parties and the Escrow Agent on or prior
to the NS Holdback Release Date, then the Escrow Agent shall deliver to
Shareholders’ Agent the NS Property Fund (including any interest) from the NS
Property Escrow Account promptly after the NS Holdback Release Date.

 

2



--------------------------------------------------------------------------------



 



1.4 Termination. This Escrow Agreement shall terminate upon the disbursement of
the balance of both Funds in accordance with the provisions of Section 1.3
hereof.
1.5 Rights of Lender. The parties hereto acknowledge that, notwithstanding
anything to the contrary set forth in this Agreement, the Escrow Agent shall pay
any and all amounts, which would otherwise be released from the Funds to Buyer
or the Surviving Corporation pursuant to Section 1.3, to RZB Finance LLC, a
Delaware limited liability company (together with its successors and assigns,
the “Lender”), at the following address: 1133 Avenue of the Americas, New York,
New York 10036, Attn: Ms. Nancy Remini. Each of Buyer and the Surviving
Corporation hereby irrevocably authorizes and directs the Escrow Agent to pay
any and all amounts, which would otherwise be released from the Funds to Buyer
or the Surviving Corporation pursuant to Section 1.3, to Lender without the
necessity of any inquiry to Buyer or the Surviving Corporation and without any
liability to Buyer or the Surviving Corporation. The parties hereto agree that
this Section 1.5 and Sections 3.3 and 3.6 hereof shall run to the benefit of
Lender and that Lender shall be an intended third-party beneficiary of this
Section 1.5 and Sections 3.3 and 3.6 hereof.
ARTICLE II
PROVISIONS AS TO THE ESCROW AGENT
2.1 Limitation of the Escrow Agent’s Capacity.
A. This Escrow Agreement expressly and exclusively sets forth the duties of the
Escrow Agent with respect to any and all matters pertinent hereto, and no
implied duties or obligations shall be read into this Escrow Agreement against
the Escrow Agent. This Escrow Agreement constitutes the entire agreement between
the Escrow Agent and the other parties hereto in connection with the subject
matter of this escrow, and no other agreement entered into between the parties,
or any of them, shall be considered as adopted or binding, in whole or in part,
upon the Escrow Agent notwithstanding that any such other agreement may be
referred to herein or deposited with the Escrow Agent or the Escrow Agent may
have knowledge thereof, and the Escrow Agent’s rights and responsibilities shall
be governed solely by this Escrow Agreement.
B. The Escrow Agent acts hereunder as a depository only, and is not responsible
or liable in any manner whatsoever for the sufficiency, correctness, genuineness
or validity of the subject matter of this Escrow Agreement or any part thereof,
or for the form of execution thereof, or for the identity or authority of any
person executing or depositing such subject matter. The Escrow Agent shall be
under no duty to investigate or inquire as to the validity or accuracy of any
document, agreement, instruction or request furnished to it hereunder reasonably
believed by it to be genuine, and the Escrow Agent may rely and act upon, and
shall not be liable for acting or not acting upon, any such document, agreement,
instruction or request. The Escrow Agent shall in no way be responsible for
notifying, nor shall it be its duty to notify, any party hereto or any other
party interested in this Escrow Agreement of any payment required or maturity
occurring under this Escrow Agreement or under the terms of any instrument
deposited herewith.
2.2 Authority to Act.
A. The Escrow Agent is hereby authorized and directed by the undersigned to
deliver the subject matter of this Escrow Agreement only in accordance with the
provisions of Article I of this Escrow Agreement.
B. The Escrow Agent shall be protected in acting upon any written notice,
request, waiver, consent, certificate, receipt, authorization, power of attorney
or other paper or document which the Escrow Agent in good faith believes to be
genuine and what it purports to be, including, but not limited to, items
directing investment or non-investment of funds, items requesting or authorizing
release, disbursement or retainage of the subject matter of this Escrow
Agreement and items amending the terms of this Escrow Agreement.
C. The Escrow Agent may consult with legal counsel at the joint and several cost
and expense of the undersigned (other than the Escrow Agent) in the event of any
dispute or question as to the construction of any of the provisions hereof or
its duties hereunder, and it shall incur no liability and shall be fully
protected in acting in accordance with the advice of such counsel.

 

3



--------------------------------------------------------------------------------



 



D. In the event of any disagreement between any of the parties to this Escrow
Agreement, or between any of them and any other person, resulting in adverse
claims or demands being made in connection with the matters covered by this
Escrow Agreement, or in the event that the Escrow Agent, in good faith, be in
doubt as to what action it should take hereunder, the Escrow Agent may, at its
option, refuse to comply with any claims or demands on it, or refuse to take any
other action hereunder, so long as such disagreement continues or such doubt
exists, and in any such event, the Escrow Agent shall not be or become liable in
any way or to any person for its failure or refusal to act, and the Escrow Agent
shall be entitled to continue so to refrain from acting until (i) the rights of
all interested parties shall have been fully and finally adjudicated by
arbitration or a court of competent jurisdiction, or (ii) all differences shall
have been adjudged and all doubt resolved by agreement among all of the
interested persons, and the Escrow Agent shall have been notified thereof in
writing signed by all such persons. Notwithstanding the foregoing, the Escrow
Agent may in its discretion obey the order, judgment, decree or levy of any
court, whether with or without jurisdiction, or of any agency of the United
States or any political subdivision thereof, or of any agency of the
Commonwealth of Virginia or of any political subdivision thereof, and the Escrow
Agent is hereby authorized in its sole discretion, to comply with and obey any
such orders, judgments, decrees or levies. The right of the Escrow Agent under
this sub-paragraph are cumulative of all other rights which it may have by law
or otherwise.
E. In the event that any controversy should arise among the parties with respect
to the Escrow Agreement, or should the Escrow Agent resign and the parties fail
to select another Escrow Agent to act in its stead, the Escrow Agent shall have
the right to institute a bill of interpleader in any court of competent
jurisdiction to determine the rights of the parties.
2.3 Compensation/Indemnification.
A. The Escrow Agent’s fees for acting as the Escrow Agent hereunder shall be as
follows: (i) $350.00 with respect to the Indemnity Escrow Account; (ii) $300.00
per year with respect to the NS Property Escrow Account; and (iii) $150.00 for
each Claim Notice, Election Notice or Release Notice. One-half of all such fees
shall be paid by Buyer or the Surviving Corporation, and one-half shall be paid
by Shareholders’ Agent.
B. The parties to this Escrow Agreement (other than the Escrow Agent and Lender)
hereby jointly and severally agree to indemnify and hold the Escrow Agent, its
affiliates and their officers, employees, successors, assigns, attorneys and
agents (each an “Indemnified Party”) harmless from all losses, costs, claims,
demands, expenses, damages, penalties and reasonable attorney’s fees suffered or
incurred by any Indemnified Party or the Escrow Agent as a result of anything
which it may do or refrain from doing in connection with this Escrow Agreement
or any litigation or cause of action arising from or in conjunction with this
Escrow Agreement or involving the subject matter hereof or Funds or monies
deposited hereunder or for any interest upon any such monies, including, without
limitation, arising out of the negligence of the Escrow Agent; provided that the
foregoing indemnification shall not extend to the gross negligence or willful
misconduct of the Escrow Agent. This indemnity shall include, but not be limited
to, all costs (including reasonable attorneys’ fees) incurred in conjunction
with any interpleader which the Escrow Agent may enter into regarding this
Escrow Agreement.
2.4 Miscellaneous.
A. The Escrow Agent shall make no disbursement, investment or other use of funds
until and unless it has collected funds. The Escrow Agent shall not be liable
for collection items until the proceeds of the same in actual cash have been
received or the Federal Reserve has given the Escrow Agent credit for the funds.
B. The Escrow Agent may resign at any time by giving written notice to the
parties hereto, whereupon the parties hereto will immediately commence efforts
to appoint a successor Escrow Agent. Until a successor Escrow Agent has been
named and accepts its appointment or until another disposition of the subject
matter of this Escrow Agreement has been agreed upon by all parties hereto, the
Escrow Agent shall not be discharged of any of its duties hereunder.
C. All representations, covenants, and indemnifications contained in this
Article II shall survive the termination of this Escrow Agreement.

 

4



--------------------------------------------------------------------------------



 



ARTICLE III
GENERAL PROVISIONS
3.1 Discharge of the Escrow Agent. Upon the delivery of all of the subject
matter or monies pursuant to the terms of this Escrow Agreement, the duties of
the Escrow Agent shall terminate and the Escrow Agent shall be discharged from
any further obligation hereunder.
3.2 Escrow Instructions. Where directions or instructions from more than one of
the undersigned are required, such directions or instructions may be given by
separate instruments of similar tenor. Any of the undersigned may act hereunder
through an agent or attorney-in-fact, provided satisfactory written evidence of
authority is first furnished to any party relying on such authority.
3.3 Notice. Any payment, notice, request for consent, report, or any other
communication required or permitted in this Escrow Agreement shall be in writing
and shall be deemed to have been given when personally delivered to the party
hereunder specified, when placed in the United States mail, registered or
certified, with return receipt requested, postage prepaid or when deposited with
an overnight courier service, and is addressed as follows:

         
 
  (A)   If to the Escrow Agent, addressed to:
 
       
 
      First Capital Bank
 
      4222 Cox Road, Suite 200
 
      Glen Allen, Virginia 23060
 
      Attn: Escrow Department
 
       
 
  (B)   If to Buyer or the Surviving Corporation, addressed to:
 
       
 
      Rio Vista Energy Partners L.P.
 
      Attn: Ian T. Bothwell, Acting Chief Executive Officer
 
      840 Apollo Street, Suite 313
 
      El Segundo, California 90245
 
       
 
      and
 
       
 
      Regional Enterprises, Inc.
 
      Attn: Chief Executive Officer
 
      410 Water Street
 
      Hopewell, Virginia 23860
 
       
 
      and
 
       
 
      RZB Finance LLC
 
      1133 Avenue of the Americas
 
      New York, New York 10036
 
      Attn: Ms. Nancy Remini
 
       
 
      with copies, which shall not constitute notice, to:
 
       
 
      Law Offices of Kevin Finck
 
      Attn: Kevin W. Finck, Esq.
 
      Two Embarcadero Center, Suite 1670
 
      San Francisco, California 94111
 
       
 
      and
 
       
 
      Christian & Barton, L.L.P.
 
      Attn: Henry R. Pollard, V, Esq.
 
      909 East Main Street, Suite 1200
 
      Richmond, Virginia 23219-3095

 

5



--------------------------------------------------------------------------------



 



         
 
  (C)   If to Shareholders’ Agent, addressed to:
 
       
 
      W. Gary Farrar Jr.
 
      10803 Stoney Creek Drive
 
      Richmond, Virginia 23233
 
       
 
      with a copy, which shall not constitute notice, to:
 
       
 
      Cantor Arkema, P.C.
 
      Attn: Grant S. Grayson, Esq.
 
      1111 E. Main Street
 
      P. O. Box 561
 
      Richmond, Virginia 23218-0561
 
       
 
  (D)   If to Lender, addressed to:
 
       
 
      RZB Finance LLC
 
      1133 Avenue of the Americas
 
      New York, New York 10036
 
      Attn: Ms. Nancy Remini

Any party may unilaterally designate a different address by giving notice of
each such change in the manner specified above to each other party.
Notwithstanding the foregoing, no notice to the Escrow Agent shall be deemed
given to or received by the Escrow Agent unless actually delivered to an officer
of the Escrow Agent; provided, however, that so long as notice was given by
Buyer, the Surviving Corporation or Shareholders’ Agent, as the case may be, to
the Escrow Agent in accordance with the first sentence of this Section 3.3, the
failure to timely deliver notice to an officer of the Escrow Agent pursuant to
the foregoing shall not preclude the Buyer’s, the Surviving Corporation’s or the
Shareholders’ Agent’s rights or remedies under Section 1.3.
3.4 Governing Law. This Escrow Agreement is being made in and is intended to be
construed according to the laws of the Commonwealth of Virginia. It shall inure
to and be binding upon the parties hereto and their respective successors, heirs
and assigns.
3.5 Construction. Words used in the singular number may include the plural and
the plural may include the singular. The section headings appearing in this
instrument have been inserted for convenience only and shall be given no
substantive meaning or significance whatsoever in construing the terms and
conditions of this Escrow Agreement.
3.6 Amendment. The terms of this Escrow Agreement may be altered, amended,
modified or revoked only by an instrument in writing signed by the undersigned,
the Escrow Agent and the Lender.
3.7 Force Majeure. Escrow Agent shall not be liable to the undersigned for any
loss or damage arising out of any acts of God, strikes, equipment or
transmission failure, war, terrorism, or any other act or circumstance beyond
the reasonable control of the Escrow Agent.
3.8 Written Agreement. This Escrow Agreement represents the final agreement
between the parties, and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.
3.9 Counterparts. This Escrow Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement,
binding on all parties, notwithstanding that all parties are not signatories to
the same counterpart.
[SIGNATURE PAGE FOLLOWS]

 

6



--------------------------------------------------------------------------------



 



EXECUTED as of the date set forth above.

                  RIO VISTA ENERGY PARTNERS L.P.    
 
           
 
  By:   Rio Vista GP LLC, General Partner    
 
           
 
  By:   /s/ Ian T. Bothwell
 
        Print Name: Ian T. Bothwell         Title: Acting Chief Executive
Officer    
 
                REGIONAL ENTERPRISES, INC.    
 
           
 
  By:   /s/ Ian T. Bothwell
 
        Print Name: Ian T. Bothwell         Title: President and Chief Executive
Officer    
 
                /s/ W. Gary Farrar, Jr.                   W. Gary Farrar, Jr.,
Shareholders’ Agent    

FIRST CAPITAL BANK, Escrow Agent, hereby accepts its appointment as Escrow Agent
as described in the foregoing Escrow Agreement, subject to the terms and
conditions set forth therein.

                  FIRST CAPITAL BANK    
 
           
 
  By:   /s/ Katherine K. Wagner
 
        Name: Katherine K. Wagner         Title: Senior VP and Chief Operating
Officer    

 

7